Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to because FIG. 6 includes numeric identifiers which are not associated with any particular elements therein.  More specifically, numeric identifiers 400, 410, 420, 430 in the lower right portion of FIG. 6 are not associated with any particular elements shown in FIG. 6 (i.e., there are no lead lines to any elements of FIG. 6 from the numeric identifiers listed above).  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 37 recites “the coil portions 410 and 420[,]” but elsewhere in the specification 410 and 420 refer to insulating layers.  Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  “a third lead-out portion” should be “the third lead-out portion”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.
Claims 1, 8-18, 20, 22, 25-28, and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 3, 9, and 12-14 of U.S. Patent No. 11,443,894 (the “‘894 Patent”), or over claims 1, 3, 9, and 12-14 of the ‘894 Patent in view of U.S. Pat. No. 10,861,635 (“Matsunaga”) and/or U.S. Pat. No. 11,315,719 (“Yeo”).  Although the instant claims are not identical to those of the ‘894 Patent, the instant claims are not patentably distinct from those of the ‘894 Patent, or are obvious variations thereof to a person having ordinary skill in the art (“PHOSITA”) as detailed in the claim chart below:
Instant Application
‘894 Patent (and Matsunaga/Yeo where applicable)
1.  A coil component, comprising: 
(‘894 Patent, claim 1):  “A coil component, comprising:”
a body having one surface and another surface opposing each other, one side surface and another side surface connecting the one surface to the other surface and opposing each other, and one end surface and another end surface connecting the one side surface to the other side surface and opposing each other;
(‘894 Patent, claim 1): “a body;”
(‘894 Patent, claim 14, which depends on claim 12, which depends on claim 9, which depends on claim 1):  “wherein the body has one surface and another surface opposing each other, front and rear surfaces connecting the one surface and the another surface and opposing each other, and side surfaces connecting the front and rear surfaces of the body and opposing each other”
a support substrate disposed within the body;
(‘894 Patent, claim 1):  “a support substrate buried in the body;”
a coil portion disposed on the support substrate, and having first and second lead-out portions exposed to the one end surface and the other end surface of the body, respectively; 
(‘894 Patent, claim 1):  “a coil portion disposed on at least one surface of the support substrate and having both ends exposed from the body;”
a noise removal portion disposed within the body and spaced apart from the coil portion, and including a pattern portion forming an open loop and having a slit between one end portion thereof and another end portion thereof spaced apart from each other, and a third lead-out portion connected to the pattern portion and having one surface exposed to the one side surface of the body; 
(‘894 Patent, claim 1):  “a noise removing portion disposed on the at least one surface of the support substrate, spaced apart from the coil portion, and having an open loop such that one end of the noise removing portion is exposed from the body;”
(‘894 Patent, claim 3, which depends from claim 1):  “wherein the noise removing portion has a ring shape including a slit.”
an insulating layer disposed between the coil portion and the noise removal portion; and 
(‘894 Patent, claim 1):  “an insulating layer disposed between the coil portion and the noise removing portion;”
first, second, and third external electrodes respectively disposed on the one end surface, the other end surface, and the one side surface of the body, and respectively connected to the first, second, and third lead-out portions.
(‘894 Patent, claim 1):  “first and second external electrodes disposed on the body and connected to both ends of the coil portion, respectively; and
a third external electrode disposed on the body and connected to the one end of the noise removing portion.”


8.  The coil component of claim 1, wherein
the coil portion includes first and second coil patterns disposed on respective opposing surfaces of the support substrate, and each having a planar spiral shape, and 
(‘894 Patent, claim 9, which depends from claim 1):  “wherein the coil portion includes first and second coil patterns disposed on both surfaces of the support substrate opposing each other, respectively, and each having a planar spiral form”
the noise removal portion includes first and second noise removing patterns respectively disposed on the first and second coil patterns, and each forming an open loop.
(‘894 Patent, claim 9):  “wherein the noise removing portion includes first and second noise removing patterns disposed on the first and second coil patterns, respectively, and each having an open loop.”


9.  The coil component of claim 8, wherein the insulating layer includes an insulating film disposed along surfaces of the support substrate and the coil portion and disposed between the coil portion and the noise removal portion.
(‘894 Patent, claim 9, as detailed above with respect to claim 8 of the instant application)

(Matsunaga, Col. 6, lines 45-50, Col. 12, lines 21-28):  teaches insulating layers between coil component sub-parts, including support substrates, coils, and noise removal portions.

(Yeo, para. 51): teaches insulating films between coil component sub-parts, including insulating layers, support substrates, and coils)

In light of at least Matsunaga and/or Yeo, a PHOSITA would conclude that claim 9 of the instant application was an obvious variation of the aforementioned claims of the ‘894 Patent (a PHOSITA would have been motivated to insulate sub-parts of a coil component with insulating layers/films to reduce undesired interaction between sub-parts as is well known in the art.


10.  The coil component of claim 9, wherein the insulating layer further includes an additional insulating layer disposed between the insulating film and the noise removal portion.
(‘894 Patent, claim 9, as detailed above with respect to claim 8 of the instant application)

(Matsunaga, Col. 6, lines 45-50, Col. 12, lines 21-28):  teaches insulating layers between coil component sub-parts, including support substrates, coils, and noise removal portions.

(Yeo, para. 51): teaches insulating films between coil component sub-parts, including insulating layers, support substrates, and coils)

In light of at least Matsunaga and/or Yeo, a PHOSITA would conclude that claim 10 of the instant application was an obvious variation of the aforementioned claims of the ‘894 Patent (a PHOSITA would have been motivated to insulate sub-parts of a coil component with insulating layers/films to reduce undesired interaction between sub-parts as is well known in the art.


11.  The coil component of claim 8, wherein the insulating layer further includes an additional insulating layer disposed along surfaces of the support substrate, the coil portion, and the noise removal portion and disposed between the coil portion and the noise removal portion, and an insulating film disposed between the noise removal portion and the body.
(‘894 Patent, claim 9, as detailed above with respect to claim 8 of the instant application)

(Matsunaga, Col. 6, lines 45-50, Col. 12, lines 21-28):  teaches insulating layers between coil component sub-parts, including support substrates, coils, and noise removal portions.

(Yeo, para. 51): teaches insulating films between coil component sub-parts, including insulating layers, support substrates, and coils)

In light of at least Matsunaga and/or Yeo, a PHOSITA would conclude that claim 11 of the instant application was an obvious variation of the aforementioned claims of the ‘894 Patent (a PHOSITA would have been motivated to insulate sub-parts of a coil component with insulating layers/films to reduce undesired interaction between sub-parts as is well known in the art.


12.  The coil component of claim 1, wherein the insulating layer includes a first additional insulating layer disposed on one surface of the support substrate, and a second additional insulating layer disposed on another surface opposing the one surface of the support substrate, the coil portion includes first and second coil patterns respectively formed on the first and second additional insulating layers, and each having a planar spiral shape, and the noise removal portion includes a first noise removing pattern formed on one surface of the support substrate and disposed within the first additional insulating layer, and a second noise removing pattern formed on the other surface of the support substrate opposing the one surface and disposed within the second additional insulating layer.
(‘894 Patent, claim 9, which depends from claim 1):  “wherein the coil portion includes first and second coil patterns disposed on both surfaces of the support substrate opposing each other, respectively, and each having a planar spiral form” “wherein the noise removing portion includes first and second noise removing patterns disposed on the first and second coil patterns, respectively, and each having an open loop.”

(Matsunaga, Col. 6, lines 45-50, Col. 12, lines 21-28):  teaches insulating layers between coil component sub-parts, including support substrates, coils, and noise removal portions.

(Yeo, para. 51): teaches insulating films between coil component sub-parts, including insulating layers, support substrates, and coils)

In light of at least Matsunaga and/or Yeo, a PHOSITA would conclude that claim 11 of the instant application was an obvious variation of the aforementioned claims of the ‘894 Patent (a PHOSITA would have been motivated to insulate sub-parts of a coil component with insulating layers/films to reduce undesired interaction between sub-parts as is well known in the art.


13.  The coil component of claim 12, wherein the insulating layer further includes an insulating film disposed along surfaces of the support substrate, the first and second additional insulating layers, and the coil portion and disposed between the coil portion and the body.
(‘894 Patent, claim 9, as detailed above with respect to claim 8 of the instant application)

(Matsunaga, Col. 6, lines 45-50, Col. 12, lines 21-28):  teaches insulating layers between coil component sub-parts, including support substrates, coils, and noise removal portions.

(Yeo, para. 51): teaches insulating films between coil component sub-parts, including insulating layers, support substrates, and coils)

In light of at least Matsunaga and/or Yeo, a PHOSITA would conclude that claim 9 of the instant application was an obvious variation of the aforementioned claims of the ‘894 Patent (a PHOSITA would have been motivated to insulate sub-parts of a coil component with insulating layers/films to reduce undesired interaction between sub-parts as is well known in the art.


14.  The coil component of claim 8, wherein the second noise removing pattern includes a third lead-out portion connected to the pattern portion and exposed to the one side surface of the body, and wherein the first noise removing pattern includes a fourth lead-out portion connected to the pattern portion.
(‘894 Patent, claim 12):  “a fourth external electrode disposed on a surface of the body and spaced apart from the first to third external electrodes,
wherein one end of the first noise removing pattern is connected to the third external electrode, and
wherein one end of the second noise removing pattern is connected to the fourth external electrode.”


15.  The coil component of claim 14, further comprising: a fourth external electrode disposed on the other side surface of the body and spaced apart from the first to third external electrodes, wherein the fourth lead-out portion is exposed to the one side surface of the body and is connected to the third external electrode.
(‘894 Patent, claim 12):  “a fourth external electrode disposed on a surface of the body and spaced apart from the first to third external electrodes,
wherein one end of the first noise removing pattern is connected to the third external electrode, and
wherein one end of the second noise removing pattern is connected to the fourth external electrode.”


16.  The coil component of claim 15, wherein the third external electrode is in contact with and connected to the fourth external electrode on the one surface of the body.
(‘894 Patent, claim 13, which depends from claim 12):  “wherein the third external electrode and the fourth external electrode are in contact with and connected to each other on another surface of the body.”


17.  The coil component of claim 14, further comprising: a fourth external electrode disposed on the other side surface of the body and spaced apart from the first, second, and third external electrodes, wherein a third lead-out portion of the second noise removing pattern is connected to the third external electrode, and wherein a fourth lead-out portion of the first noise removing pattern is connected to the fourth external electrode.
(‘894 Patent, claim 12):  “a fourth external electrode disposed on a surface of the body and spaced apart from the first to third external electrodes,
wherein one end of the first noise removing pattern is connected to the third external electrode, and
wherein one end of the second noise removing pattern is connected to the fourth external electrode.”


18.  The coil component of claim 17, wherein the third external electrode is in contact with and connected to the fourth external electrode on one surface of the body.
(‘894 Patent, claim 12):  “a fourth external electrode disposed on a surface of the body and spaced apart from the first to third external electrodes,
wherein one end of the first noise removing pattern is connected to the third external electrode, and
wherein one end of the second noise removing pattern is connected to the fourth external electrode.”


20.  A coil component comprising: 
(‘894 Patent, claim 1):  “A coil component, comprising:”
a body; 
(‘894 Patent, claim 1):  “a body;”
a support substrate disposed within the body; 
(‘894 Patent, claim 1):  “a support substrate buried in the body;”
a coil portion disposed within the body and including a coil having a plurality of coplanar turns, disposed on a main surface of the support substrate, and first and second lead-out portions exposed to respective opposing end surfaces of the body; and
(‘894 Patent, claim 1):  “a coil portion disposed on at least one surface of the support substrate and having both ends exposed from the body;”
(claim 5, which depends from claim 1):  “wherein each of the coil portion and the noise removing portion has a planar spiral form.”
a conductive pattern disposed within the body, forming an open loop with opposing ends spaced apart from each other by a slit, and overlapping with each of the plurality of coplanar turns of the coil in a direction orthogonal to the main surface.
(‘894 Patent, claim 1):  “a noise removing portion disposed on the at least one surface of the support substrate, spaced apart from the coil portion, and having an open loop such that one end of the noise removing portion is exposed from the body;”

(‘894 Patent, claim 3):  “wherein the noise removing portion has a ring shape including a slit.”

(Matsunaga, FIGS. 10 and 11, 60E relative to 211, 212, 221, and 222):  teaches a conductive pattern overlapping each of the plurality of coplanar turns of the coils in a direction orthogonal to the main surface of the substrate.

In light of at least Matsunaga, a PHOSITA would conclude that claim 20 of the instant application was an obvious variation of the aforementioned claims of the ‘894 Patent (a PHOSITA would have been motivated to incorporate Matsunaga into the claims of the ‘894 Patent because “the inductance and impedance for common mode noise become larger and the attenuation in a common mode noise attenuation characteristic can be increased[,]” Matsunaga, col. 4, lines 1-4.  See also MPEP 804.II.B.2.)


22.  The coil component of claim 20, further comprising a third lead-out portion electrically connected to the conductive pattern and extending therefrom to a surface of the body.
(‘894 Patent, claim 1):  “a third external electrode disposed on the body and connected to the one end of the noise removing portion.”


25.  The coil component of claim 20, wherein the conductive pattern is disposed between the support substrate and the coil, and is spaced apart from the coil by an insulating layer.
(‘894 Patent, claim 1, as detailed above with respect to claim 20 of the instant application)

(Matsunaga, Col. 6, lines 45-50, Col. 12, lines 21-28):  teaches insulating layers between coil component sub-parts, including support substrates, coils, and noise removal portions.

(Yeo, para. 51): teaches insulating films between coil component sub-parts, including insulating layers, support substrates, and coils)

In light of at least Matsunaga and/or Yeo, a PHOSITA would conclude that claim 9 of the instant application was an obvious variation of the aforementioned claims of the ‘894 Patent (a PHOSITA would have been motivated to insulate sub-parts of a coil component with insulating layers/films to reduce undesired interaction between sub-parts as is well known in the art.


26.  The coil component of claim 20, wherein the coil is disposed between the support substrate and the conductive pattern, and is spaced apart from the conductive pattern by an insulating layer.
(‘894 Patent, claim 1, as detailed above with respect to claim 20 of the instant application)

(Matsunaga, Col. 6, lines 45-50, Col. 12, lines 21-28):  teaches insulating layers between coil component sub-parts, including support substrates, coils, and noise removal portions.

(Yeo, para. 51): teaches insulating films between coil component sub-parts, including insulating layers, support substrates, and coils)

In light of at least Matsunaga and/or Yeo, a PHOSITA would conclude that claim 9 of the instant application was an obvious variation of the aforementioned claims of the ‘894 Patent (a PHOSITA would have been motivated to insulate sub-parts of a coil component with insulating layers/films to reduce undesired interaction between sub-parts as is well known in the art.


27.  A coil component comprising: 
(‘894 Patent, claim 1):  “A coil component, comprising:”
a body;
(‘894 Patent, claim 1): “a body;”
a support substrate disposed within the body; 
(‘894 Patent, claim 1):  “a support substrate buried in the body;”
a coil portion disposed within the body and including a coil, disposed on a main surface of the support substrate, and first and second lead-out portions exposed to respective opposing end surfaces of the body; and 
(‘894 Patent, claim 1):  “a coil portion disposed on at least one surface of the support substrate and having both ends exposed from the body;”
a conductive pattern portion disposed within the body, forming an open loop with opposing ends spaced apart from each other by a slit, and overlapping with the coil of the coil portion in a direction orthogonal to the main surface, 
(‘894 Patent, claim 1):  “a noise removing portion disposed on the at least one surface of the support substrate, spaced apart from the coil portion, and having an open loop such that one end of the noise removing portion is exposed from the body;”
(‘894 Patent, claim 3, which depends from claim 1):  “wherein the noise removing portion has a ring shape including a slit.”
wherein only a single lead-out portion is connected to the conductive pattern portion and extends to a surface of the body.
(‘894 Patent, claim 1):  “a third external electrode disposed on the body and connected to the one end of the noise removing portion.”


28.  The coil component of claim 27, wherein the single lead-out portion connected to the conductive pattern portion extends to a surface of the body other than the opposing end surfaces of the body to which the first and second lead-out portions are exposed.
(‘894 Patent, claim 14):  “wherein the body has one surface and another surface opposing each other, front and rear surfaces connecting the one surface and the another surface and opposing each other, and side surfaces connecting the front and rear surfaces of the body and opposing each other,
wherein the first and second external electrodes are disposed on the front and rear surfaces of the body, respectively, and
wherein the third and fourth external electrodes are disposed on the side surfaces of the body, respectively.”


32.  The coil component of claim 27, wherein the conductive pattern portion is disposed between the support substrate and the coil, and is spaced apart from the coil by an insulating layer.
(‘894 Patent, claim 1, as detailed above with respect to claim 27 of the instant application)

(Matsunaga, Col. 6, lines 45-50, Col. 12, lines 21-28):  teaches insulating layers between coil component sub-parts, including support substrates, coils, and noise removal portions.

(Yeo, para. 51): teaches insulating films between coil component sub-parts, including insulating layers, support substrates, and coils)

In light of at least Matsunaga and/or Yeo, a PHOSITA would conclude that claim 9 of the instant application was an obvious variation of the aforementioned claims of the ‘894 Patent (a PHOSITA would have been motivated to insulate sub-parts of a coil component with insulating layers/films to reduce undesired interaction between sub-parts as is well known in the art.


33.  The coil component of claim 27, wherein the coil is disposed between the support substrate and the conductive pattern portion, and is spaced apart from the conductive pattern portion by an insulating layer.
(‘894 Patent, claim 1, as detailed above with respect to claim 27 of the instant application)

(Matsunaga, Col. 6, lines 45-50, Col. 12, lines 21-28):  teaches insulating layers between coil component sub-parts, including support substrates, coils, and noise removal portions.

(Yeo, para. 51): teaches insulating films between coil component sub-parts, including insulating layers, support substrates, and coils)

In light of at least Matsunaga and/or Yeo, a PHOSITA would conclude that claim 9 of the instant application was an obvious variation of the aforementioned claims of the ‘894 Patent (a PHOSITA would have been motivated to insulate sub-parts of a coil component with insulating layers/films to reduce undesired interaction between sub-parts as is well known in the art.

Allowable Subject Matter
Claims 2-7, 19, 21, 23, 24, and 29-31. are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of their base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest the location of the slit/ends of a noise removal portion in the recited locations/orientations (claims 2-7, 19, 23, 24, 29-31), nor the relative width of a noise-removal/conductive-pattern portion compared to a coil (claim 21), as particularly recited by the aforementioned claims.
Conclusion
The following prior art is made of record (though not relied upon), and is considered pertinent to the applicant’s disclosure: US 10,204,741; US 2002/0158306; US 2008/0149383 US 2014/0022041; US 2017/0063322; JP H6/82843; JP 2002/198490; JP 2006/179596; JP 2008/141070; JP 2009/200151; JP 2014/22724; JP 2017/46169; JP 2018/113432; KR 10/2017/0026135.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SARLES whose telephone number is 571-272-9089. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached at 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.S./Examiner, Art Unit 2837                                                                                                                                                                                                        


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837